COMPTON, Justice,
joined by RABI-NO WITZ, Justice, dissenting.
I disagree with the court’s ruling that the Department of Natural Resources abused its discretion in requiring applicants to submit a pre-lottery Farm Conservation and Development Plan as a prerequisite to participation in the lottery. I would reverse the judgment of the superior court because *546I believe this requirement was not unreasonable, arbitrary or an abuse of discretion.
11 AAC 67.172(b), promulgated in accordance with AS 38.05.057(c), states that “[t]he director may require a prospective purchaser to qualify by providing evidence that would establish the purchaser’s (1) ability in farm management; (2) ability to obtain financing; (3) agricultural training and experience; [and] (4) net worth .... ” I believe that the requirement of a pre-lottery plan was reasonable because it was designed to provide “evidence that would establish the purchaser’s .. . ability in farm management .... ” The plan would indicate how the applicant intended to develop the farm in accordance with the development schedules set by the Department. The relevant requirements for the plan, specified in the “Point MacKenzie Agricultural Project Farmer Qualification Packet,” were as follows:
Farm conservation and development plans must be detailed so as to be acceptable to the financing organization of the applicants’ choice and the Selection Committee. Farm conservation and development plans will be accepted for dairy or non-dairy farm operations. Specific farm plan requirements are:
* A development schedule which results in the clearing of the land and planting of the first crops on at least 40% of the Class II and III soils within the first three years, and clearing and planting of crops on 75% of the Class II and III soils within six years. In addition, those individuals applying for dairy operations must include a stocking rate schedule to be approved by the Director,^Division of Agriculture.
* The progressive steps and time schedule for development which demonstrate the applicants’ serious intent to develop a commercially viable operation.
Applicants are required to provide verification that they had a minimum of three years of commercial dairy operation or management experience or six years of practical commercial farm experience or that they had contracted for the services of a farm manager who had at least three years of management experience. The superior court concluded that this requirement sufficiently assesses an applicant’s ability to manage a farm. I disagree. As the Department indicates, the verification of experience is in the nature of information that a prospective employee would provide on a resume, while the requirement of a pre-lottery plan is analogous to the requirement of a “writing sample.” The information provided by the two requirements is not duplicative and in many instances the “writing sample” is more helpful in determining the applicant’s qualifications. The Department notes that the Point MacKenzie Agricultural Project “is not a simple land disposal program designed to put land into the hands of every Alaskan who is, or would like to be, a small-scale farmer. Instead, it is a major state program to promote the development of commercial agriculture generally, and the dairy industry specifically, in Alaska.” The Department determined that requiring interested persons to submit a resume indicating past agricultural training and experience would not, in itself, be an adequate measure of the applicant’s ability “to develop the land as a successful agricultural enterprise.” AS 38.05.057(c). The requirement of a pre-lottery plan was reasonably designed to provide further information to the Department about the applicant’s ability to manage a farm.1
*547Furthermore, the requirement of a pre-lottery plan would have fulfilled a significant purpose that cannot be fulfilled by the post-lottery requirement that an acceptable farm conservation plan be submitted by the selected applicant. An acceptable pre-lot-tery plan would substantially increase the probability that an applicant selected at the lottery would be able to promptly submit a post-lottery plan and accordingly be able to promptly begin work on the project. This is significant because heavy clearing work must be completed before the spring thaw. If a selected applicant is unable to submit an acceptable post-lottery plan, the parcel may be sold to the “next highest bidder, or next qualified applicant.” 11 AAC 67.-177(c). This will, of course, entail delays in the commencement of work on the parcel.
Unlike the superior court, I do not believe the requirement of a pre-lottery plan “afforded the agency unfettered discretion” or was “unduly fraught with the potential for bias and favoritism.” A rejection of an application on the basis that the pre-lottery farm plan was inadequate would have been subject to judicial review. The Department’s rejection would be reversed if it were established that the Department had acted out of bias or favoritism or had otherwise abused its discretion. The mere fact that a statute or regulation vests discretion in an agency by no means establishes that the agency is permitted to or will abuse its discretion. I do not believe there is any basis upon which it could be concluded that the Department was more likely to abuse its discretion when approving or rejecting pre-lottery plans under 11 AAC 67.172(b) than when exercising its discretion in enforcing any other regulation.
I accordingly believe that the requirement of a pre-lottery plan was a reasonable means of establishing an applicant’s “ability in farm management,” 11 AAC 67.172(b), and ability “to develop the land as a successful agricultural enterprise,” AS 38.05.-057(c). I do not believe that the Department of Natural Resources abused its discretion or acted arbitrarily or unreasonably in creating and enforcing this requirement. I would therefore reverse the judgment of the superior court on this issue.

. The majority opinion accepts the plaintiffs’ assertion that any applicant could copy a successful plan and submit it to the Department. It then states, “The ability to photocopy the farm plan of a successful applicant does not demonstrate an ability in farm management.” 663 P.2d at 544-545. As the state indicates, “Three lottery winners did submit partially duplicated farm plans but those three persons qualified by reason of a farm manager and did not try to qualify based on their own commercial farm experience and own farm management ability as did the plaintiffs.” The ability of an applicant to prepare an acceptable farm plan, as an indication of his own ability in farm management, is irrelevant when the applicant is relying upon a farm manager’s ability. The Department therefore did not abuse its discretion in accepting partially duplicated farm plans from applicants relying *547upon the qualifications of a farm manager. Preparing an acceptable farm plan, however, is relevant when the applicant is relying upon his own ability to manage a farm. Thus, for those applicants attempting to qualify upon the basis of their own ability and experience, as did all of the plaintiffs, the requirement of a pre-lottery plan provided further information about the applicants’ ability to manage a farm.